Benedict, J.
The only question presented to me for decision in this case is in regard to the amount proper to be awarded to the owner and crew of the tug Reindeer, for salvage services rendered to a cargo of cotton laden on board the lighter Rose. The lighter was lying- in a slip in the North river, the pier on the lower side of which was the pier of the Morgan Line, which was on fire. The services consisted in towing the lighter, with her cargo of cotton, from this slip to a place remote from the fire.
The claimants have conceded that the services were salvage services, and offered to pay $140 as salvage compensation. This offer was repeated after the action was commenced, and accompanied with an offer to pay the costs of the action up to that time. By stipulation, the offer is to be regarded as a legal tender, accompanied with a payment into court at the filing of the answer.
In my opinion the offer of $140 was a liberal one, and should have been accepted. The proof will not warrant an award exceeding that sum. Let the libelant have a decree against the cargo for $140 and-the taxable costs up to the time of the filing of the answer, less the taxable costs of the claimant which have accrued since the answer was filed.